 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JOSE E. SILVA,                                      Case No. 2:17-cv-02149-APG-DJA

 4                                      Petitioner,
            v.                                         ORDER
 5 BRIAN WILLIAMS, et al.,
                                                       (ECF No. 41)
 6                                    Respondents.

 7

 8         Good cause appearing, the respondents’ first unopposed Motion for Enlargement of Time

 9 (ECF No. 41) is GRANTED. The respondents have until December 5, 2019 to answer or

10 otherwise respond to the second amended petition for writ of habeas corpus.

11         Dated: October 18, 2019.
                                                      ________________________________
12                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
